Citation Nr: 0815508	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear fungus/otitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.  

3.  Entitlement to service connection for nasopharyngitis, 
claimed as residuals of exposure to mustard gas.  

4.  Entitlement to service connection for bronchitis, claimed 
as residuals of exposure to mustard gas.  

5.  Entitlement to service connection for bronchial asthma, 
claimed as residuals of exposure to mustard gas.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  

As a procedural matter, the veteran's service medical records 
were apparently damaged in the fire at the National Personnel 
Records Center (NPRC) in 1973.  However, the Board has 
carefully reviewed the service medical records associated 
with the claims file and finds that the entrance and 
separation examinations are of record.  


FINDINGS OF FACT

1.  In December 1999, the Board denied claims of left ear 
fungus and hearing loss.  

2.  In April 2000, the veteran sought to reopen his claims 
based on new and material evidence, which the Board denied in 
August 2003.

3.  With respect to the claim for left ear fungus, the 
evidence submitted since the August 2003 Board decision, 
including VA treatment records, private medical records, and 
personal hearing testimony, is new, but not material in that 
it does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for left ear 
fungus/otitis.

4.  With respect to the claim for hearing loss, the evidence 
submitted since the August 2003 Board decision, includes 
private opinions that hearing loss is related to service.

5.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of nasopharyngitis, bronchitis, 
bronchial asthma, or hearing loss.  In-service exposure to 
mustard gas is not shown.

6.  Post-service medical evidence does not show 
symptomatology associated with the disorders claimed on 
appeal for many years after service discharge.

7.  The competent evidence does not associate the veteran's 
current nasopharyngitis, bronchitis, bronchial asthma, or 
hearing loss with active duty service or any incident 
therein.


CONCLUSIONS OF LAW

1.  The evidence received since the Board's last final denial 
does not serve to reopen a claim for service connection for 
left ear fungus/otitis.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  The evidence received since the Board's last final denial 
is new and material and the claim for service connection for 
hearing loss is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service, nor may a 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Nasopharyngitis, claimed as residuals of exposure to 
mustard gas, was not incurred in or aggravated by military 
service; nasopharyngitis is not presumed to have been 
incurred during a period of active duty.  38 U.S.C.A. §§ 
101(16), 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2007).

5.  Bronchitis, claimed as residuals of exposure to mustard 
gas, was not incurred in or aggravated by military service; 
nor may bronchitis be presumed to have been incurred during a 
period of active duty.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316 (2007).

6.  Bronchial asthma, claimed as residuals of exposure to 
mustard gas, was not incurred in or aggravated by military 
service; nor may bronchial asthma be presumed to have been 
incurred during a period of active duty.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is mindful that in a case, such as this one where 
service medical records have been lost or destroyed, there is 
a heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In 
addition, the Board is directed to explain its findings and 
conclusions and consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As noted above, while the veteran's service medical records 
were apparently destroyed in the 1973 fire, the claims file 
includes entrance and separation examinations.  It appears 
that previous attempts have been made to associate 
alternative records with the claims file without success.  
Therefore, there is no need to search for alternate records.

I.  New and Material Evidence to Reopen Claims for Hearing 
Loss and Left Ear Fungus

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Reopening a claim for 
service connection which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material and, if the evidence is new and material, 
the claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine the 
outcome of the claim on the merits.  Evans, 9 Vet. App. at 
283; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his claim to reopen in December 2003.

Under the amended version of 38 C.F.R. § 3.156(a), a claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The RO initially denied service connection for left ear 
fungus/otitis and hearing loss in an October 1996 rating 
decision.  A December 1999 Board decision also denied the 
claims.  In April 2000, the veteran attempted to reopen his 
claims, which were denied in a subsequent August 2003 Board 
decision.  That decision is a final determination.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100 (2007).  

Relevant evidence of record at the time of the August 2003 
Board decision consisted of the veteran's service medical 
records; VA treatment records, dated from March 1973 to 
October 1997; private medical records dated from October 1990 
to July 2002; the transcripts of July 1997 and June 2001 
personal hearings; and statements from the veteran.  The 
Board concluded that this evidence did not reflect that there 
was any relationship between hearing loss or left ear 
fungus/otitis and military service.

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claims.  For the veteran's claims to be 
reopened, evidence must have been presented, or secured, 
since the August 2003 Board decision which is relevant to, 
and probative of, the question of whether this disorder was 
incurred in or aggravated during his period of active duty.



Left Ear Fungus/Otitis

With respect to the claim for a fungal infection/otitis, the 
evidence submitted since the August 2003 decision consists of 
VA treatment records dated from June 2001 to December 2005; 
private treatment reports dated from January 2003 to January 
2004; November 2004 and December 2005 notes from a pulmonary 
specialist; a January 2006 note and treatment reports from 
two private physicians; and the transcript of an April 2006 
personal hearing.  

While this evidence was not previously of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, i.e. whether the veteran's left ear fungus/otitis was 
incurred in or as a result of service, and thus does not 
raise a reasonable possibility of substantiating the claim.  

In addition, VA outpatient treatment records dated from 1998 
were associated with the claims file.  While showing 
treatment for, among other things, chronic inner otitis 
(which the veteran reports he had since 1945), the records do 
not address the critical issue of whether any fungal 
condition or otitis was related to military service.  As 
such, they do not support the claim to reopens.  There is 
simply no competent medical evidence of record which suggests 
a medical nexus between the veteran's current otitis and 
military service.  Accordingly, the claim for service 
connection for left ear fungus/otitis is not reopened.  

The Board has also considered the various written statements 
submitted by the veteran as well as his hearing testimony.  
His assertions that his otitis is related to active duty is 
the same argument that he has maintained all along and it 
does not contribute to a more complete picture of the 
circumstances surrounding the origin of his claimed 
condition.  His statements are essentially a repetition of 
his previous assertions that were before the RO and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  

In addition, the lay statements concerning the onset of any 
such condition are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as the condition causing the symptoms).  
Accordingly, the Board's decision denying service connection 
is final and the veteran's claim to reopen a left ear fungal 
infection must be denied.

Hearing Loss

However, on the issue of a hearing loss disability, the Board 
finds that the claim should be reopened.  As previously 
noted, the Board denied the veteran's claim for hearing loss 
in December 1999 and July 2003.  He again sought to reopen 
the claim, which the RO ultimately denied on the merits.  The 
Board agrees and will consider the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) 
(regardless of a determination made by the regional office, 
the Board must ensure that it has jurisdiction over a case 
before adjudicating the case on the merits); 38 U.S.C.A. 
§§ 5108, 7104 (appellant must present new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened).  

That is, since the veteran filed his request to reopen the 
claim, the Board finds that he has submitted certain medical 
evidence - not previously submitted to the RO - which is 
probative to the issue and raises a reasonable possibility of 
substantiating the claim.  In particular, VA received two 
private medical statements suggesting that the veteran's 
hearing loss was related to in-service noise exposure.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  Accordingly, the Board may proceed to the 
merits of the case (as the RO had previously accomplished).  
See Curry v. Brown, 7 Vet. App. 59, 66 (1994).   

Based on this evidence, the Board finds that the claim should 
be reopened.  While the previous denial focused on the 
absence of medical nexus, the private physicians' statements 
addressed this component of service connection.  Therefore, 
the Board finds that these statements are sufficient to 
reopen the claim.

II.  Service Connection Claims

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  

In addition, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service medical records are negative for complaints of, 
treatment for, or diagnosis of hearing loss.  Significantly, 
his February 1946 separation examination indicated that he 
scored 15/15 bilaterally on his whispered voice test and that 
there was no indication of ear abnormalities.  Therefore, 
there is no evidence of a chronic hearing loss disability at 
the time of discharge.

Further, the Board notes that post-service medical evidence 
is absent of complaints of hearing loss for many years 
thereafter.  Of note, November 1978 and October 1979 VA 
examinations both reported no hearing loss.  VA treatment 
records in 1983 revealed that the veteran complained of a 
hearing disturbance in 1983.  The evidence suggests that he 
has worn hearing aids since 1990.

Even assuming hearing loss as early as 1983, the Board 
emphasizes the multi-year gap between discharge from military 
service (1946) and reported symptoms related to hearing loss 
(nearly 40-years).  As such, the evidence does not support 
the claim based on continuity of symptomatology.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  At his April 2006 personal hearing, 
he testified that his current hearing loss is the result of 
firing .50 caliber machine guns and rifle grenades while in 
service.  He asserted that he began experiencing hearing loss 
as early as age twenty.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued hearing loss since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to hearing loss for decades following 
active service.  Therefore, the Board finds that the 
contentions of hearing loss since service of less probative 
value on the issue of continuity.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  To that end, the veteran has submitted private 
medical statements in support of his claim from two private 
physicians.  

Specifically, in October 2004 a private audiologist reflected 
that, "although some element of the hearing loss is probably 
due to presbycusis, it is also likely that military noise 
exposure (WWII) is a contributing factor."  The veteran also 
submitted an opinion letter from another private audiologist 
dated in July 2006 which concluded that his moderate-severe 
to profound sensorineural bilateral hearing loss could be 
related to two factors: "possibly high noise exposure during 
World War II" and the development of sensorineural 
presbycusis.  

However, the Board finds these statements to be inconsistent 
with the evidence of record and of little probative value.  
The Veterans Claims Court has held that the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  

Moreover, reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) for the proposition that Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran); 
see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(finding Board may reject medical opinion based on facts 
provided by the veteran previously found to be inaccurate); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (finding Board is 
not bound to accept uncorroborated account of veteran's 
medical history but must assess the credibility and weight of 
the evidence provided by the veteran rejecting it).

On the issue of credibility, in contrast to the statements of 
the private audiologist, the contemporaneous service medical 
records made no mention whatsoever of hearing loss and his 
separation examination was normal.  Moreover, the 
audiologists were somewhat equivocal in their opinions that 
the veteran's hearing loss was related to service and focused 
as much on presbycusis (hearing loss associated with getting 
older).  

One audiologist reflected that the veteran's hearing loss was 
"probably" age-related, but noted that noise exposure was a 
contributing factor.  The other indicated that it was 
"possible" that hearing loss was associated with noise 
exposure but also acknowledged the age factor.  The Board is 
inclined to give these opinions less weight because the 
audiologists were ambivalent to as to the etiology.  Sklar v. 
Brown, 5 Vet. App. 140 (1993); see also Obert v. Brown, 5 
Vet. App. 30 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

In addition, there is nothing to suggest that the 
audiologists reviewed the service medical records, or any 
other relevant evidence contained in the claims file.  In 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis. See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran). 

On the other hand, in July 2005, the veteran underwent VA 
audiological and ear disease examinations, which showed 
bilateral mild to moderately severe sensorineural hearing 
loss from 500Hz to 4000Hz with mildly reduced speech 
recognition ability.  The ear disease examiner expressed his 
opinion that it was less likely as not that the veteran's 
hearing loss was the result of noise exposure in military 
service.  

The Board places greater probative value on this examination 
as it was based on a review of the claims file and supported 
by sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators . . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position. Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, the VA examiner reviewed the veteran's claims 
file, some of the findings in the claims file, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.

The Board has also considered lay statements in support of 
the veteran's claim, including testimony presented at his 
April 2006 personal hearing. However, the Board notes that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the cause of his hearing loss, his lay statements 
are of no probative value in this regard. See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).  For those reasons, the claim is 
denied.

Nasopharyngitis, Bronchitis, and Bronchial Asthma, 
Claimed as Residuals of Exposure to Mustard Gas

The veteran contends, in essence, that he was exposed to 
mustard gas while on active duty and developed 
nasopharyngitis, bronchitis, and bronchial asthma as a 
result.  Specifically, at his April 2006 personal hearing, he 
testified that he was placed in a canvas hut and exposed to 
mustard gas during basic training in 1943, which he believes 
damaged his respiratory tract.    

Under certain circumstances, certain diseases, such as 
bronchiectasis, become manifest to a compensable degree 
within one year after the veteran's military service ended, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2007).  However, since bronchiectasis has not been 
shown, this provision is not for application.

In addition to the regulations cited above, service 
connection is warranted where the veteran experienced full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service and subsequently develops a 
chronic form of the listed diseases outlined in 38 C.F.R. § 
3.316(a) (2007).  VA Manual M21-1, Part III, Paragraph 5.18a 
specifies that veterans who underwent full-body exposure to a 
vesicant agent include those exposed during field or chamber 
testing, those exposed under battlefield conditions in World 
War I, those present at the German air raid on the harbor of 
Bari, Italy, in World War II, and those engaged in the 
manufacturing and handling of (blistering) agents during 
service.  

"Whether or not the veteran meets the requirements of this 
regulation (38 C.F.R. § 3.316), including whether or not the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts.  The Board, therefore, 
must consider the credibility of the veteran's testimony in 
light of all the evidence in the file . . . Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 11 
Vet. App. 443 (1998).

Therefore, under the governing regulation pertaining to 
exposure to mustard gas, presumptive service connection is 
warranted if the veteran has experienced: (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316.  It is 
noted that chronic bronchitis and asthma are among the 
conditions that are associated with full body exposure to 
sulfur mustard.

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that his respiratory 
conditions began in combat, and, therefore, 38 U.S.C.A. § 
1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application. 

Next, as noted above, attempts to locate all of the veteran's 
service records have been unsuccessful.  When the RO 
attempted to obtain any records of exposure to mustard gas or 
Lewisite, April 2004 correspondence from the NPRC indicated 
that his record was "fire related" and showed no evidence 
of mustard gas or Lewisite.  As such, the evidence does not 
show that the veteran experienced full body exposure to 
mustard gas during service.  

The veteran's available service records are negative for 
complaints of, treatment for, or diagnoses of any respiratory 
condition in service.  During his April 2006 personal 
hearing, the veteran indicated that he had been treated for 
acute bronchitis while stationed at Fort Davis, Panama, in 
1945.  However, this is not supported by the record.  
Significantly, the veteran's February 1946 separation 
examination indicated that his lungs were normal and that he 
exhibited no ear, nose, or throat abnormalities.   

In light of the veteran's missing service medical records, 
the Board is obligated to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant; however, it does not lower the legal standard for 
proving a claim for service connection.  See Russo v. Brown, 
9 Vet. App. 46 (1996).  It is indeed unfortunate that some of 
the veteran's service medical records are unavailable; 
however, a grant of service connection requires an 
etiological link between the claimed in-service injury and 
the currently claimed disability.  

In this case, as exposure to mustard gas has not been shown, 
and there is no competent evidence linking his current 
respiratory disorders to mustard gas exposure; therefore, his 
appeal is denied.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

Again the Board emphasizes that the service separation 
examination showed a normal clinical evaluation of the 
veteran's lungs at the time of discharge.  Therefore, the 
Board finds no evidence of a chronic respiratory disorder at 
the time of discharge.

Next, although post service medical evidence does not 
pinpoint precisely when the veteran was diagnosed with a 
respiratory disorder, he testified that he received treatment 
for his respiratory conditions in Puerto Rico as early as 
1947, but indicated that his records of treatment there had 
since been destroyed.  The record does not show established 
diagnoses of nasopharyngitis and acute bronchitis until 1950.  
The Board emphasizes the four-year gap between discharge from 
service and the diagnoses of his respiratory conditions.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  At this juncture, no physician has ever related 
that the veteran's current respiratory disorders are due to 
service.  A private facility noted the veteran's claimed 
history of mustard gas exposure in a treatment note dated in 
December 2005, but did not offer an independent opinion that 
his current respiratory problems were indeed caused by 
service.

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In the absence of competent evidence of a chronic disease in 
service, lack of continuity of relevant symptomatology, and 
the absence of a medical nexus, service connection is not 
warranted for nasopharyngitis, bronchitis, or bronchial 
asthma.

In reaching this determination, the Board again notes that 
there is no competent medical evidence of respiratory disease 
in service or in proximity to separation from service.  
Although he has reported exposure to mustard gas, his report 
does not establish that he had full-body exposure as 
contemplated by the regulation.   

III.  Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in January 2004 and March 2004 that fully 
addressed all four notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letters provided to the veteran in 
January 2004, March 2004, and March 2005 included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service medical records, VA 
treatment records, and private medical records.  Further, he 
submitted additional medical records and written statements, 
and was provided an opportunity to set forth his contentions 
during an April 2006 personal hearing.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, given the lack of evidence of mustard gas 
exposure or diagnoses of a respiratory condition in service, 
the Board finds there is no evidence establishing that a 
respiratory event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period.  Therefore, an examination is 
not warranted to determine the etiology of the veteran's 
nasopharyngitis, bronchitis, or bronchial asthma.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determinations as 
to these claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

As no new and material evidence has been received, the 
application to reopen a claim of service connection for left 
ear fungus/otitis is denied.  

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is denied.

Service connection for nasopharyngitis, as residuals of 
exposure to mustard gas, is denied.

Service connection for bronchitis, as residuals of exposure 
to mustard gas, is denied.

Service connection for bronchial asthma, as residuals of 
exposure to mustard gas, is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


